Citation Nr: 1548095	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left leg (thigh) disorder.

2.  Entitlement to service connection for a right forearm disorder.

3.  Entitlement to service connection for a thoracolumbar spine (low back) disorder.

4.  Entitlement to service connection for neurological impairment of the right lower extremity.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a left shoulder disorder. 

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for a left knee disorder.

9.  Entitlement to service connection for right carpal tunnel syndrome.

10.  Entitlement to service connection for left carpal tunnel syndrome. 

11.  Entitlement to service connection for hysterectomy residuals.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION


The Veteran had active duty service from June 1977 to June 1980 and from September 1980 to March 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the RO in St Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran does not have a current disability with respect to the left thigh or right forearm.  

2.  The Veteran sustained muscle injuries to the low back area in service and currently has lumbar degenerative disc disease and associated neurological impairment of the right lower extremity; no current low back or neurological disorder of the right lower extremity is related to service.  

3.  The Veteran was treated for a bilateral trapezius spasm in service; she currently has bilateral shoulder sprain/strain; no current shoulder disorder is related to service.  

4.  The Veteran was treated for injuries to the left thigh in service but was not treated for any injury or disease of either knee; she currently has bilateral knee arthritis; no current knee disorder is related to service.  

5.  The Veteran performed clerical duties in service and currently has bilateral carpal tunnel syndrome, which is not related to service.  

6.  The Veteran was treated for vaginal discharge in service and developed uterine fibroids after service which necessitated a hysterectomy in 2005; uterine fibroids and the resulting hysterectomy are not related to service.  


CONCLUSIONS OF LAW

1.  The basic service connection criteria are not met regarding the claimed left thigh disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The basic service connection criteria are not met regarding the claimed right forearm disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  A low back disorder was not incurred in service; lumbar arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  Neurological impairment of the right lower extremity was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  A right shoulder disorder was not incurred in service; arthritis of the right shoulder is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

6.  A left shoulder disorder was not incurred in service; arthritis of the left shoulder is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

7.  A right knee disorder was not incurred in service; arthritis of the right knee is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

8.  A left knee disorder was not incurred in service; arthritis of the left knee is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

9.  Right carpal tunnel syndrome was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

10.  Left carpal tunnel syndrome was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

11.  Hysterectomy residuals were not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for multiple disorders on the basis that each was incurred due to injury or disease in service.  She is seeking service connection for neurological impairment of the right lower extremity on the basis that it is associated with the low back disorder.  

The Board notes initially that the RO has certified that it made attempts to obtain additional service treatment records from the Veteran's second period of active duty service; however, no additional records could be located.  This does not necessarily mean that any records are missing.  There are some records from that period, and the absence of a service separation examination from that period may be explained by the Veteran's assertion that no examination was performed.  Nevertheless, when service treatment records may be missing, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The term "service connection" applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA law also provides for secondary service connection where a claimed disorder is proximately due to or a result of a service-connected disability.  Here, the claim of entitlement to service connection for neurological impairment of the right lower extremity is not a true secondary service connection claim, but is an assertion that the neurological impairment is an inherent part of the low back disorder.  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  Arthritis is included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In order for lumbar spine arthritis to be considered manifest to a degree of 10 percent, (1) forward flexion of the thoracolumbar spine must be limited to a point not greater than 85 degrees, or (2) combined range of motion of the thoracolumbar spine must be not greater than 235 degrees, or there must be (3) a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.

In order for knee arthritis to be considered manifest to a degree of 10 percent, (1) flexion of the knee must not be attainable past 45 degrees, or (2) extension must be limited to 10 degrees, or there must be (3) a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.

In order for shoulder arthritis to be considered manifest to a degree of 10 percent on the basis of limited motion, (1) abduction or flexion must be limited at least to shoulder level, or (3) there must be a diagnosis of arthritis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201.

The claimed hysterectomy residuals and the claimed carpal tunnel syndrome are not among the chronic diseases entitled to a presumption of service connection or the provisions governing continuity of symptomatology. 

After a review of the record, the Board finds that element (1) "current disability" is met regarding the claimed low back disorder, neurological impairment of the right lower extremity, hysterectomy residuals, knee disorders, shoulder disorders, and carpal tunnel syndrome.  However, there is no current disability of the right wrist or left thigh.  

In so finding, the Board notes that the November 2012 examination report reflects diagnoses of lumbar degenerative disc disease, right sciatica, fibroid uterus, status post hysterectomy, degenerative arthritis of the bilateral knees, bilateral shoulder sprain/strain, and bilateral carpal tunnel syndrome.  However, the November 2012 examiner found that there was no residual left thigh disability from the acute left thigh contusion in 1979/1980 and no residual right forearm disability from the acute right wrist sprain.  

Right forearm and Left thigh

The Veteran asserts that she has current residuals from an injury to the right forearm and from an injury to the left thigh sustained in service.  She specifically asserts that she fractured her right forearm in service.  

Service treatment records reveal the Veteran was treated on November 30, 1978 for complaint of "[b]umped (R) arm during fall on water machine injuring (R) forearm."  X-rays were entirely normal; however, the assessment was a "[p]robable fracture not yet visualized."  A cast was applied.  She returned for another x-ray on December 7, 1978, the results of which were normal, and the assessment was a healed contusion.  There was no further reference to a fracture.

While the Veteran has asserted that she fractured her right forearm in service, and while a fracture was initially suspected, x-rays confirmed that there was no fracture.  

The Veteran was treated on February 12, 1979 for complaint of "fell down four steps" and "landed on step on back."  While no contusions were noted on the back, a contusion was noted on the left thigh.  The Veteran was treated again on March 22, 1980 following an "auto accident x1 hr."  She complained of pain in the left leg just above and below the knee.  The assessment was contusion to the left anterior thigh.  

At the end of her first tour of duty, the Veteran was examined in June 1980 and her upper and lower extremities were clinically normal.  She was assigned a physical profile (PULHES) rating of U-1 and L-1.  The "U" stands for upper extremities, and the "L" stands for lower extremities.  The number "1" means that the individual possesses a high level of medical fitness and is medically fit for any military assignment.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

During her second tour of duty, the Veteran was treated on June 27, 1984 for complaint of pain to the right upper thigh area which occurred after physical training.  She reported that she "thinks it[']s a strained muscle."  The assessment was "strained muscle."  There was no mention of an injury to the left thigh.  The Board notes that the claim here is for a left thigh disorder.  

Despite the in-service injuries to the left thigh and right wrist, the post-service evidence does not identify any current chronic residual disability.  As noted above, the November 2012 VA examiner found no current residuals of either injury.  

VA does not compensate veterans for the injuries or diseases they incur in service but for chronic disability resulting from injuries and diseases incurred in service.  To the extent the Veteran may experience current symptoms, such as pain in her left thigh and right forearm, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  A current chronic disability is required.  

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury results in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability resulting from the in-service thigh and forearm injuries, upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Low Back Claim

Service treatment records reveal that the Veteran was treated on February 12, 1979 for complaint of a "hurt back x12 hours" after she "fell down four steps" and "landed on step on back."  The assessment was "low back strain-[d]oubt disc herniation."  The Veteran was treated again on February 13, 1979 for complaint of back injury "fell on steps + hurt back x[1] day."  The assessment was "back ache."

The Veteran was examined in June 1980 and her spine and lower extremities were clinically normal, as were findings for neurology.  

The Veteran was treated in the Emergency Department on January 1, 1982 after "MVA last night."  She complained of pain in the right shoulder and lower back.  The assessment was "mild strained muscle."  

After service separation, there is no record of treatment for the back or neurological impairment of the right lower extremity for decades.  With reference to the criteria set out above, there is no manifestation of lumbar arthritis to a degree of 10 percent or more within one year of service separation.  The first reference to a current disability comes from the current claim filed more than 25 years later.  

The RO has obtained a medical opinion regarding the etiology of the claimed low back disorder.  The November 2012 examiner was asked if any current chronic back condition is at least as likely as not related to injuries in service.  The examination report includes the opinion that the diagnosed degenerative disc disease of the lumbar spine is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale is that, even with the partial loss of medical records, there is still no chronicity or continuity objectively identified in the medical evidence.  The Veteran had only visits in 1979 and 1980.  It has been 27 years since service and there are significant gaps with no objective evidence.  It is also noted in the claims file that the Veteran had a motor vehicle accident in 1995.  

The Board acknowledges the apparently incorrect reference to treatment in 1980 versus 1982; however, this does not make a material difference in the outcome of the opinion, which is clearly based on the types of injuries in service and the extended period after service without record of complaint.  

There is no medical opinion that purports to relate the current lumbar degenerative disc disease or any low back disorder to service.  The only evidence in favor of such a relationship comes from the Veteran's lay assertions.  

A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2).

The Board finds that relating a current diagnosis of a disease process such as lumbar degenerative disc disease to a remote injury in service is not the equivalent of relating a broken leg to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of and contributors to degenerative disc disease, and the inherently medical question of how specific injuries in service may have contributed to bring about remote degenerative disc disease, as well as the question of why other potential causes are not more likely.  These are not matters which are capable of lay observation.  The Board also notes that the diagnoses in service were different than the current diagnosis.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed low back disorder and service.  

As the only competent evidence regarding the essential element of a nexus between the current disorder and service finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for a low back disorder is not warranted.  

The claimed neurological impairment of the right lower extremity is associated with the degenerative disc disease of the lumbar spine according to the November 2012 VA examiner.  Accordingly, as the low back disorder is not service connected, the Board also concludes that service connection for the neurological impairment of the right lower extremity is not warranted. 

Shoulder Claims

Service treatment records reveal treatment on March 23, 1978 for complaint of (R) shoulder pain radiating from the cervical spine area.  This began when the Veteran was lifting a 15 gallon pot of potatoes.  The Veteran reported that she had the same problem before in civilian life and was prescribed traction for 3 days.  While the examiner had previously indicated the right shoulder, the impression was a (L) trapezius spasm.  One of these reference is likely in error; however, it is not clear which.  Therefore, the Board interprets this record as indicating a bilateral trapezius spasm.  

At the end of her first tour of duty, the Veteran was examined in June 1980, at which time her upper extremities were clinically normal.  She was assigned a physician profile (PULHES) rating of U-1, indicating that, with respect to her upper extremities, she possessed a high level of medical fitness.  

After service separation, there is no reference to symptoms or complaints regarding the shoulders until the current claim, more than 25 years later.  With reference to the criteria set out above, there is no manifestation of arthritis to a degree of 10 percent or more within one year of service separation.  Indeed, there is no diagnosis of arthritis of the shoulders.

The November 2012 examiner was asked if any current chronic left or right shoulder condition is at least as likely as not related to shoulder complaints in service.  The examination report includes the opinion that the diagnosed bilateral shoulder sprain/strain is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale is that the Veteran was seen once in service for shoulder complaints and there is a 20+ year span without medical evidence pertaining to a shoulder condition.  There is no objective medical evidence of chronicity or continuity to establish a nexus to service.  

There is no medical opinion that purports to relate the current bilateral shoulder sprain/strain or any shoulder disorder to service.  The only evidence in favor of such a relationship comes from the Veteran's lay assertions.  

With reference to the discussion of the probative value of lay statements set out above, the Board finds that linking the current bilateral shoulder sprain/strain to the remote incident of a trapezius strain in service is not the equivalent of relating a broken leg to a concurrent injury (Jandreau, at 1377).  In that case, the injury and resulting disability were contemporaneous.  Here, the injury is remote from the current disability and it is not clear whether the same muscles were involved.  Therefore, establishing the necessary link is not the capable of lay observation but requires medical knowledge.  As the only competent evidence regarding the essential element of a nexus between the current disorder and service finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for a bilateral shoulder disorder is not warranted.  

Knee Claims

Service treatment records do not reveal any injury or disease directly involving the knees.  As noted above, the Veteran injured her left thigh in February 1979 and was treated for an injury of the left leg just below the knee in March 1980; however, when examined at the end of her first tour of duty in June 1980, her lower extremities were clinically normal and she was found to possess a high level of medical fitness with respect to the lower extremities.  She also strained her right thigh muscle in June 1984.  However, in none of these episodes were knee symptoms or clinical findings reported.  

After service, there is no reference to knee complaints or treatment until the current claim, more than 25 years later.  With reference to the criteria set out above, there is no manifestation of arthritis to a degree of 10 percent or more within one year of service separation.  

The November 2012 examination report includes the opinion that the knee conditions are less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale is that the left thigh contusion noted in service was an acute injury only.  Chronicity or continuity is not evident in the records reviewed.  Osteoarthritis of knees is likely post service or age related.  Motor vehicle accident in 1995 was noted.  

There is no medical opinion that purports to relate current degenerative arthritis or any knee disorder to service.  The Veteran's lay assertions are the only evidence in favor of such a relationship.  

With reference to the discussion of the probative value of lay statements set out above, the Board finds that relating a current diagnosis of a disease process such as osteoarthritis to a remote injury in service is not the equivalent of relating a broken leg to a specific injury (Jandreau, at 1377) and is not capable of lay observation.  Notably, the injuries in service did not directly involve the knees.  Establishing the necessary relationship requires an understanding of the factors which contribute to osteoarthritis.  This requires medical knowledge and understanding.  The Veteran's lay assertions are not competent evidence of nexus between the current disorder and service.  

As the only competent evidence regarding the essential element of a nexus between the current disorder and service finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for a bilateral knee disorder is not warranted.  

Carpal tunnel syndrome Claims

Service treatment records do not reveal any treatment for or complaint of carpal tunnel syndrome or symptoms of carpal tunnel syndrome during service.  The Veteran does not assert that she was diagnosed with or treated for carpal tunnel syndrome in service.  She noted in the Remarks section of her June 2011 VA Form 21-526 that her clerical duties in service led to her developing carpal tunnel syndrome which the Army failed to diagnose.  She noted that the first diagnosis was at the VA Medical Center in approximately 2009.  However, she asserted that she began "suffering with the frequent to chronic pain, burning, and tingling ("needles") sensations while in service."

The Veteran established primary care with VA in October 2004.  Her initial evaluation on October 29, 2004 included a description of her medical problems by history.  It is notable and significant that this list did not include complaints of numbness and tingling in her hands.  The initial care visit is a time when it is reasonable to expect that all significant medical issues would be related to the caregiver.  It is also notable that the initial visit to the Women's Health Clinic in September 2005 including a multi-system examination, and the section of the report addressing neurological issues did not mention numbness and tingling in the hands.  This is probative evidence that, despite her recent assertions, she was not experiencing significant symptoms of numbness and tingling in her hands at those times.  

A VA Neurology Consultation in August 2008 appears to be the first record of treatment for and diagnosis of carpal tunnel syndrome.  At that time, the Veteran did not describe a history of symptoms starting in service, but noted that she had been working at a drug and alcohol rehabilitation program for many years and this job required repetitive motions such as inflating a blood pressure cuff, typing, and driving long distances.  She noted that the symptoms of numbness, tingling, swelling had been disturbing her sleep and had been progressively increasing since March.  Based on EMG/NCV testing, she was diagnosed with carpal tunnel syndrome and started on Gabapentin.  

There is no medical opinion that purports to relate the current bilateral carpal tunnel syndrome to service.  The only evidence in favor of such a relationship comes from the Veteran's lay assertions.  

With reference to the discussion of the probative value of lay statements set out above, the Board finds that relating a current diagnosis of carpal tunnel syndrome to remote activities in service is not the equivalent of relating a broken leg to a specific injury (Jandreau, at 1377) and is not capable of lay observation.  Such an opinion requires knowledge of the causes of carpal tunnel syndrome and of the timeframe between injury and onset of the disability.  This requires medical knowledge and understanding.  The Veteran's lay assertions are not competent evidence of nexus between the carpal tunnel syndrome and service.  

The Board also finds the Veteran's account of ongoing symptoms since service to be lacking in credibility in light of her initial report of symptoms in August 2008 and normal neurological findings in September 2005.  

As the only competent evidence regarding the essential element of a nexus between the current disorder and service finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for bilateral carpal tunnel syndrome is not warranted.  

Hysterectomy Residuals

The Veteran reported in her June 2011 VA Form 21-526 that she experienced gynecological symptoms in service which persisted into post military life and continued to increase in severity to the point that she was forced to undergo a hysterectomy in 2005.  

As the Veteran is status-post hysterectomy prior to the date she filed her claim, many of the conditions she has described, such as endometriosis, uterine fibroids, hemophilus vaginalis, and Gardnerella vaginalis, are not current disabilities at any time pertinent to this claim.  Moreover, the Veteran's claims of difficult pregnancies and miscarriages are also prior to the claim and are not current disabilities.  The only current disability for purposes of this claim would be residuals of the hysterectomy itself.  

Service treatment records reveal treatment on April 14, 1980 for complaint of pain in the lower back radiating to the lower abdomen "x3 days ago" and report of burning on urination.  She also reported that the lower abdominal pain was preceded by a vaginal discharge "3 days ago."  Rule out diagnoses included urinary tract infection and pelvic inflammatory disease.  The Veteran was examined in June 1980 and her pelvic examination was clinically normal.  

The Veteran was treated on August 1, 1984 for complaint of vaginal discharge "x1 wk."  She reported that the last time she had this problem was when she was having problems with her ovaries and that the doctor told her that her ovaries were backwards.  

After service, she was hospitalized in January 1989 for treatment of pelvic adhesions.  A January 26, 1989 History and Physical Examination reveals that she had been experiencing pain in the left lower quadrant for "several years."  She underwent a Cesarean Section in 1986 and a laparoscopic tubal occlusion on March 14, 1987.  A diagnostic laparoscopy and lysis of adhesions was performed on January 26, 1989 as well as a mini laparotomy.  

In July 1995 and August 1995, the Veteran was treated for complaints of left lower quadrant pain "severe x1 wk" which was attributed to constipation and "Abdominal pain."

In October 1995, the Veteran filed a service connection claim for what she described as "[l]ots of [p]elvic + [f]emale [p]roblems [a]ll during military service."  That claim was denied in April 1996.  The RO obtained a VA examination in December 1995 which includes the Veteran's account that, after entering military service and participating in physical training, she began to have irregular menstrual periods and increased dysmenorrhea.  This occurred approximately 2 years into her military service.  She reported that she was first diagnosed with an ovarian cyst in 1983 and had laparoscopy surgery in 1983 at which time it was discovered that she had endometriosis.  She underwent laser ablation therapy at that time and the cyst on her left ovary was drained.  Afterwards, she began to have irregular periods.  Results of examination included diagnoses of dysmenorrhea, history of left ovarian cyst, pelvic inflammatory disease, and endometriosis.  

The Veteran described to the November 2012 VA examiner that she started having vaginal and uterine bleeding while on active duty and she would have post-coital bleeding and prolonged and heavy menses.  She noted that she had several miscarriages and this continued until her surgery.  

The examiner indicated that the Veteran does not currently have symptoms related to a gynecological condition, including any diseases, injuries or adhesions of the female reproductive organs as she had a hysterectomy in 2005.  

The November 2012 examiner was asked to provide an opinion as to whether the conditions for which the Veteran was treated in service necessitated her hysterectomy.  The examination report includes the opinion that the uterine fibroids necessitated the Veteran's hysterectomy and these were less likely than not (less than 50 percent probability) incurred in or caused by service.  The rationale was that the cause of the fibroids is unknown.  

There is no medical opinion that purports to relate the uterine fibroids or any hysterectomy residuals to service.  The only evidence in favor of such a relationship comes from the Veteran's lay assertions.  

With reference to the discussion of the probative value of lay statements set out above, the Board finds that relating uterine fibroids to remote vaginal discharge in service is not the equivalent of relating a broken leg to a specific injury (Jandreau, at 1377) and is not capable of lay observation.  Such an opinion requires knowledge of the causes of uterine fibroids, which the VA examiner has stated are not known.  The Veteran's lay assertions are not competent evidence of nexus between the hysterectomy residuals and service.  

As the only competent evidence regarding the essential element of a nexus between the current disorder and service finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for hysterectomy residuals is not warranted.  

In reaching the above conclusions of law, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to her in October 4, 2011, July 13, 2012, and September 24, 2012 under the Veterans Claims Assistance Act of 2000 (VCAA) and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The RO has also obtained a thorough medical examination regarding the left thigh claim, right forearm claim, low back and right lower extremity neurological claims, hysterectomy residuals claim, bilateral shoulder claims, and bilateral knee claims, which include medical opinions as appropriate.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that no opinion was obtained regarding the carpal tunnel syndrome claims; however, the Board also finds that such an opinion is not necessary.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran's service treatment records are devoid of any complaints or treatment for carpal tunnel syndrome.  The clerical duties described by the Veteran are not an injury or disease.  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of ongoing symptoms since service.  Rather, the credible evidence indicates onset of the carpal tunnel syndrome in 2008 more than 25 years after service.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  







CONTINUED ON NEXT PAGE-ORDER


ORDER

Service connection for a left thigh disorder is denied.

Service connection for a right forearm disorder.

Service connection for a low back disorder is denied.

Service connection for neurological impairment of the right lower extremity is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied. 

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for right carpal tunnel syndrome is denied.

Service connection for left carpal tunnel syndrome is denied. 

Service connection for hysterectomy residuals is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


